DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figure 3A) readable on claims 1-20 in the reply filed on 09/29/2021 is acknowledged.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 5/06/2022, with respect to rejections of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, have been fully considered and are persuasive.  The rejections of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph have been withdrawn. 

Applicant’s arguments, see Remarks, filed on 5/06/2022, with respect to rejections of claims 1-5, 18-19 under 35 U.S.C. 102 (a)(1) have been fully considered and are persuasive.  The rejections of claims 1-5, 18-19 under 35 U.S.C. 102 (a)(1) have been withdrawn. 

Applicant’s arguments, see Remarks, filed on 5/06/2022, with respect to rejections of claim 9 under 35 U.S.C. 102 (a)(1) has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kimura et al. (US 9,667,893).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 9,667,893).
Regarding claim 9, Kimura discloses an image sensor (imaging device includes a pixel array having plurality of pixels 1, figures 1-2, column 2, lines 20-28; column 7, lines 5-14) comprising:
a first photoelectric element (photoelectric converter 11 in first pixel 1 in a row or column of the pixel array, figures 1-2, column 2, lines 20-28; column 7, lines 5-14); and
a second photoelectric element (photoelectric converter 11 in second pixel 1 in different row or column of the pixel array, figures 1-2, column 2, lines 20-28; column 7, lines 5-14), 
wherein the image sensor is configured to sequentially generate first to N-th reset signals (reset signal Vr0, reset signal Vr1, figures 2-4, column 5, line 15 – column 6, line 67), first to M-th first pixel signals (pixel signals “Vsig –(Vr1-Vr0)” output from comparator 28 for first pixels 1, figures 2-4, column 5, line 15 – column 6, line 67), and first to L-th second pixel signals (pixel signals “Vsig –(Vr1-Vr0)” output from comparator 28 for second pixels 1, figures 2-4, column 5, line 15 – column 6, line 67), 
wherein the N, M, and L are integers (see figures 2-4), and 
wherein the N is greater than M (for each pixel 1, there is one pixel signal “Vsig –(Vr1-Vr0) output from comparator 28,” i.e., M=1, and two reset signals Vr0, Vr1, i.e., N=2).

Allowable Subject Matter
Claims 1-8, 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of the record fails to show or fairly suggest an image sensor comprising:
wherein the image sensor is configured to sequentially generate a first reset signal and a first pixel signal in a first mode,
wherein the image sensor is configured to sequentially generate a second reset signal, a third reset signal, a second pixel signal, and a third pixel signal in a second mode different from the first mode, and
wherein the second pixel signal is generated based on the first photoelectric element and the third pixel signal is generated based on the first and second photoelectric elements, in combination with other claim limitations.

Claims 2-8 are allowed as being dependent from claim 1.

Regarding claim 18, the prior art of the record fails to show or fairly suggest an image sensor comprising:
wherein the image sensor is configured to sequentially generate a first reset signal and a first pixel signal in a first mode, 
wherein the image sensor is configured to sequentially generate a second reset signal, a third reset signal, a second pixel signal, a third pixel signal, and a fourth pixel signal in a second mode different from the first mode, and
wherein the second pixel signal is generated based on the first photoelectric element and the third and fourth pixel signals are generated based on the first and second photoelectric elements, in combination with other claim limitations.

Claims 19-20 are allowed as being dependent from claim 18.

Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        7/14/2022